                  Case 1:20-cv-03590-JEB Document 47 Filed 01/12/21 Page 1 of 1
Rev.



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION


                      Plaintiff
                                                       Civil No.                 20-3590        (JEB)
                vs.

FACEBOOK INC.                                         Category A



                          Defendant




                                      REASSIGNMENT OF CIVIL CASE

       The above-entitled case was reassigned on     1/12/2021     from Judge Christopher R. Cooper

to Judge James Boasberg                               by direction of the Calendar Committee.



                                    (Case Related)


                                                                 JUDGE
                                                                 Chair, Calendar and Case
                                                                 Management Committee


cc:            Judge Christopher R. Cooper                         & Courtroom Deputy
               Judge James Boasberg                         & Courtroom Deputy
             Liaison, Calendar and Case Management Committee
